Title: Thomas Boylston Adams to John Quincy Adams, 17 April 1796
From: Adams, Thomas Boylston
To: Adams, John Quincy


          
            My dear Brother.
            The Hague 17 April 1796.
          
          Your favor of the 13 ult. came to hand the 31st: and that of the 24th: on the 3d: curt:  I have to thank you kindly for your prompt execution of my Several Commissions, all the articles of which have been received. It is certainly an erroneous idea, which some of our American friends have expressed, that I am to be charged with a Commission rather than you. I have been long convinced of the contrary, & hereby renounce all pretension to such preference.
          I have not written to you since the 29 Feby, but I enclosed a letter from the F. M, under cover to Mr: Johnson on the 12 ulto; Four days after I was seized with a billious remittant fever, which incapacitated me for nearly as many weeks from every kind of business. This, in addition to my previous attack from the Rheumatism, brought me very near my latter end. But I have conquered my enemy, and am now upon the mending hand. It is by no means a pleasant task to fill my letters with lamentations, and until I had the power to inform you of my convalescence, I would suffer no one to acquaint you with my illness. My greatest anxiety is now, to bring up, if possible, the time which has been thus lost by my repeated calamities, but I am so far distanced that I almost despair of effecting it.
          I rejoice at the account given me of yourself. More than two months elapsed without my hearing a word of, or from, you, and during the heigth of my last disorder, nothing could persuade me, that you were not dead. I date the commencement of my recovery from the moment your letter of the 13th: came to hand. As a proof that I have not been without companions in misery, the physician who attended me, visited between 80 & 100 patients pr day for three successive weeks. Such is the history of the Hague taken from the Drs logbook.
          But tell me a little, who among this most attractive Society has most “charms” for you? Am I, or am I not to participate? This seems to be the question here. Resolve me it, I pray you, for I am partly curious to know. Shall I order the old house upon the Fleeweel

Burgwaal to be fitted up, or shall I take a better one upon the Voorhout? Make my best respects to the family in general, & to Miss ——— in particular.
          I have letters from the Tr: Dept: as late as 17th. Feby giving notice of remittances to a very considerable amount & acknowledging the receipt of your letters to No 12. They contain nothing further.
          You have doubtless heard the fate of your dispatches, which went by the William Captn: Stoddard for Baltimore;— Only one letter for the State & one for the Tr. Dep. went by that conveyance, which is rather fortunate considering circumstances. A Bermudas Judge is governed & governs by his own laws.
          The National Assembly decreed some time since that a Medal should be struck in commemoration of the event of their Organization, and further that each of the Foreign Ministers who attended the ceremony should be presented with one of them. You know my situation in case the decree is enforced, and though I have no doubt as to my conduct upon such an occasion, I have some apprehension lest a wrong construction should be applied to it. Let me know your opinion upon this head if you please.
          Our Brother Charles sent us the Vindication accompanied with Peter Porcupine’s observations upon it. I send you the letter, which came with them. As I have forsaken my correspondents, they have retorted, and nobody appears to be concerned about me. I can’t help it.
          One more Commission & I have done. Bring or send me a good tooth brush & two boxes of powder, whereby you will add to the numerous obligations already conferred upon your affectionate Brother
          
            Thomas B Adams
          
        